              Case 3:20-cv-03911-WHA Document 1 Filed 06/14/20 Page 1 of 12




 1   STANLEY GOFF (Bar No. 289564)
     LAW OFFICE OF STANLEY GOFF
 2   15 Boardman Place Suite 2
     San Francisco, CA 94103
 3   Telephone: (415) 571-9570
     Email: scraiggoff@aol.com
 4

 5   Attorney for Plaintiff

 6                             UNITED STATES DISTRICT COURT

 7                            NORTHERN DISTRICT OF CALIFORNIA

 8
      EVERETTE HIGHBAUGH;                    CASE NO.:
 9
                                             COMPLAINT FOR DAMAGES
10           Plaintiffs,
                                             1. Violation of Plaintiff’s Fourth
11
                                             Amendment Rights 42 U.S.C §1983
      v.                                     (Malicious Prosecution);
12

13                                           2. Violation of Plaintiff’s Fourteenth
                                             Amendment Rights 42 U.S.C §1983 (Brady
14                                           Violation);
      CITY OF VALLEJO and VALLEJO DOE
      POLICE OFFICERS 1-25, and CITY OF      3. Violation of Plaintiff’s Fourth
15
      OAKLAND and OAKLAND DOE POLICE         Amendment Rights 42 U.S.C §1983 (False
      OFFICERS 1-25                          Arrest);
16
             Defendants.
17                                           4. Violation of Plaintiff’s Fourth
                                             Amendment Rights 42 U.S.C §1983
18                                           (Excessive Force);

19
                                             DEMAND FOR JURY TRIAL
20

21

22

23
                                             1
24

25

26
              Case 3:20-cv-03911-WHA Document 1 Filed 06/14/20 Page 2 of 12




 1
            Plaintiff, demanding a jury trial, brings this action against Defendants CITY OF
 2   VALLEJO and VALLEJO DOE POLICE OFFICERS 1-25, and CITY OF OAKLAND and
 3   OAKLAND DOE POLICE OFFICERS 1-25, inclusive, for general, consequential,

 4   compensatory, punitive and statutory damages, costs and attorneys’ fees resulting from
     defendants’ unconstitutional and tortious conduct, and as grounds therefore allege as follows:
 5
                                                I. PARTIES
 6
        1. Plaintiff Everette Highbaugh, was at all times relevant to this complaint, living in the City
 7
     of Vallejo.
 8
        2. Defendant CITY OF VALLEJO is a legal entity established under the laws of the state of
 9   California with all the powers specified and necessarily implied by the Constitution and laws of

10   the State of California.

11      3. Defendant Doe Vallejo Officers 1-25 were employed by the City of Vallejo at the
     time of the incident, whose identities and capacities are unknown at this time to the Plaintiff.
12
     These Doe Officers are being sued in their individual capacities.
13
        4. Defendant CITY OF OAKLAND is a legal entity established under the laws of the state of
14
     California with all the powers specified and necessarily implied by the Constitution and laws of
15   the State of California. OAKLAND is a municipality located within the Northern District of
16   California.

17      5. Defendant Doe Oakland Police Officers were employed by the City of Oakland at the

18   time of the incident, whose identities and capacities are unknown at this time to the Plaintiff.
     These Doe Officers are being sued in their individual capacities.
19
        6. All defendants acted under the color of law as it pertains to this complaint.
20

21

22

23
                                                      2
24

25

26
               Case 3:20-cv-03911-WHA Document 1 Filed 06/14/20 Page 3 of 12




 1
                                    II. JURISDICTION AND VENUE
 2      7. This action is brought pursuant to 42 U.S.C. §§ 1983, 1988 and the Fourth
 3   Amendment to the United States Constitution, made applicable to Defendants through the

 4   Fourteenth Amendment to the United States Constitution. This Court has jurisdiction over
     plaintiffs’ claims under 28 U.S.C. § 1331 and 28 U.S.C. § 1343(a).
 5
        8. Venue is proper in this Court pursuant to 28 U.S.C. § 1391 because Oakland DOE
 6
     Officers place of business (Oakland California) is in the Northern District.
 7
                                       III. STATEMENT OF FACTS
 8

 9      9. On Nov. 23, 2016, at a Virginia Street apartment in Vallejo California, Kenesha Jackson was

10   murdered and Brad David who was her lover was critically wounded. The Plaintiff who had been

11   in a previous relationship with Kenesha Jackson and was the father of her three children was

12   charged with her murder and the attempted murder of Brad David.

13      10. Within hours after the shooting, the DOE Vallejo Officers had possession of Brad David’s

14   cell phone which contained numerous threatening texts messages from a woman named Hope

15   McKinney who Brad David was dating at the same time he was having an intimate sexual

16   relationship with Kenesha Jackson.

17      11. The DOE Vallejo Officers had knowldege that Hope McKinney owned a .38-caliber

18   handgun and, in apparent fits of jealousy and disgust with Brad David’s behavior, sent numerous

19   threatening text messages to Brad David just days before the shooting.

20      12. However, despite this exculpatory evidence that existed that should have ruled the Plaintiff

21   out as a possible suspect, the DOE Vallejo Officers chose to focus their sites on the Plaintiff

22   anyway.

23
                                                       3
24

25

26
               Case 3:20-cv-03911-WHA Document 1 Filed 06/14/20 Page 4 of 12




 1      13. The DOE Vallejo Officers then alerted the Oakland Police Department that they were

 2   attempting to locate and arrest the Plaintiff. DOE Oakland police officers located the Plaintiff at his

 3   place of employment in Oakland, placed him in tight fitting handcuffs that caused him pain and

 4   extreme discomfort and left him in the back of a police car for two hours with the tight fitting

 5   handcuffs, without the DOE Oakland Officers making any adjustments to loosen the handcuffs,

 6   despite the Plaintiff giving notice of his pain and discomfort to these Defendants numerous times

 7   and repeatedly requesting for the Oakland Defendants to loosen or adjust his handcuffs.

 8      14. The Plaintiff was subsequently booked into the Solano County Jail, arraigned, pled not

 9   guilty to the charges in early December 2016 and remained in jail without bail until he was

10   ultimately acquitted of all charges in April 2019.

11      15. It is alleged and believed that the DOE Vallejo Police Officers, who were investigating the

12   shooting, were fully aware during the course of their investigation, that Brad David had been

13   dating another woman named Hope McKinney at the same time he was having an intimate sexual

14   relationship with Kenesha Jackson and that Hope McKinney owned a .38-caliber handgun and, in

15   apparent fits of jealousy and disgust with Brad David’s behavior, sent numerous threatening text

16   messages to him just days before the shooting, which to a reasonable officer conducting a criminal

17   investigation would have suggested someone else other than the Plaintiff had committed the

18   crimes.

19      16. It is alleged that the DOE Vallejo Police Officers who were investigating the shooting, and

20   who were fully aware of the exculpatory evidence in their possession that would have eliminated

21   the Plaintiff as a suspect, intentionally did not hand this evidence to the District Attorney’s Office

22

23
                                                          4
24

25

26
              Case 3:20-cv-03911-WHA Document 1 Filed 06/14/20 Page 5 of 12




 1   with the sole purpose of ensuring that the Plaintiff would be prosecuted and ultimately convicted

 2   for the murder of Kenesha Jackson and the attempted murder of Brad David.

 3      17. It is alleged based on knowledge and belief that the City of Vallejo through its police

 4   department and its employee officers have engaged in the withholding of exculpatory evidence

 5   for the purpose of ensuring individuals are prosecuted without probable cause and convicted for

 6   crimes that they have not committed and that this conduct or practice has been taking place for

 7   the last 10 years and that the City of Vallejo has known of this practice and has ratified this

 8   conduct as an official custom or practice.

 9      18. Plaintiff is informed and believes that the City of Vallejo has sanctioned and ratified its

10   officers’ actions to engage in the withholding of exculpatory evidence, including in this case;

11   failed to train and supervise its police officers properly to ensure they conduct proper police

12   investigations under the color of the law; and acted with deliberate indifference in failing to

13   properly train its police officers or to adopt policies necessary to prevent such constitutional

14   violations. These violations are compensable pursuant to 42 U.S.C. § 1983.

15      19. It is alleged that the DOE Oakland Police Officers placed the Plaintiff in tight fitting

16   handcuffs and intentionally left him in tight fitting handcuffs for over two hours in the back of a

17   police car, despite having sufficient notice that the handcuffs were causing the Plaintiff extreme

18   pain and unnecessary suffering.

19      20. It is alleged based on knowledge and belief that the City of Oakland through its police

20   department and its employee officers have engaged in the use of tight fitting handcuffs and the

21   leaving of individuals in the back of police cars for extending periods of time in tight handcuffs,

22

23
                                                       5
24

25

26
               Case 3:20-cv-03911-WHA Document 1 Filed 06/14/20 Page 6 of 12




 1   and that this conduct or practice has been taking place for the last 10 years and that the City of

 2   Oakland has known of this practice and has ratified this conduct as an official custom or practice.

 3       21. Plaintiff is informed and believes that the City of Oakland has sanctioned and ratified its

 4   officers’ actions to engage in this type of conduct, including in this case; failed to train and

 5   supervise its police officers properly to detain individuals under the color of the law; and acted

 6   with deliberate indifference in failing to properly train its police officers or to adopt policies

 7   necessary to prevent such constitutional violations. These violations are compensable pursuant to

 8   42 U.S.C. § 1983.

 9                                        IV. CAUSES OF ACTION

10                                              FIRST CLAIM
                          (42 U.S.C. Section 1983 MALICIOUS PROSECUTION)
11
             (Against Defendants DOE Vallejo Police Officers and Monell against Vallejo)
12
         22.	  The	  Defendants acting with malice, caused the initiation of false charges to be filed
13
     against the Plaintiff subjecting the Plaintiff to malicious	  prosecution	  which deprived him of
14
     his right to be free from unreasonable seizure of his person under the Fourth Amendment to the
15
     United States Constitution. 	  
16
         23. That the Defendants were actively involved in causing the Plaintiff to be prosecuted for
17
     the charges of murder and attempted murder;
18
         24. That the criminal proceedings regarding these charges ended in Plaintiff’s favor when he
19
     was acquitted.
20

21

22

23
                                                         6
24

25

26
              Case 3:20-cv-03911-WHA Document 1 Filed 06/14/20 Page 7 of 12




 1      25. That no reasonable person in the Defendants’ same position would have believed

 2   that there were grounds for causing the Plaintiff to be arrested and prosecuted based on the

 3   above-listed charges because the Defendants had knowledge that the Plaintiff did not commit

 4   any crime on the day in question.

 5      26. That the Defendants acted primarily for a purpose other than to bring the Plaintiff to

 6   justice because they had knowledge that the Plaintiff had not committed the criminal offenses

 7   that the Defendants falsely alleged that he committed and yet arrested the Plaintiff and charged

 8   him with these crimes anyway.

 9      27. That the Plaintiff was harmed based on this malicious prosecution because he was

10   incarcerated (loss of his liberty) for over two years; and

11      28. That the Defendants’ conduct was a substantial factor in causing Plaintiff’s harm.

12   Monell Claims Against Vallejo

13      29. It is alleged based on knowledge and belief that the City of Vallejo through its police

14   department and its employee officers have engaged in the withholding of exculpatory evidence

15   for the purpose of ensuring individuals are prosecuted without probable cause and convicted for

16   crimes that they have not committed and that this conduct or practice has been taking place for

17   the last 10 years and that the City of Vallejo has known of this practice and has ratified this

18   conduct as an official custom or practice.

19      30. Plaintiff is informed and believes that the City of Vallejo has sanctioned and ratified its

20   officers’ actions to engage in the withholding of exculpatory evidence, including in this case;

21   failed to train and supervise its police officers properly to ensure they conduct proper police

22   investigations under the color of the law; and acted with deliberate indifference in failing to

23
                                                       7
24

25

26
              Case 3:20-cv-03911-WHA Document 1 Filed 06/14/20 Page 8 of 12




 1   properly train its police officers or to adopt policies necessary to prevent such constitutional

 2   violations. These violations are compensable pursuant to 42 U.S.C. § 1983.

 3                                           SECOND CLAIM
                             (42 U.S.C. Section 1983 BRADY VIOLATION)
 4
             (Against Defendants DOE Vallejo Police Officers and Monell against Vallejo)
 5

 6      31.	  The	  Defendants acting with malice, intentionally withheld exculpatory evidence from the

 7   Plaintiff regarding his prosecution for murder and attempted murder, thus depriving the Plaintiff

 8   of his right to be due process under the Fourteenth Amendment to the United States Constitution. 	  

 9      32. That this exculpatory evidence (that Brad David had been dating another woman named

10   Hope McKinney at the same time he was having an intimate sexual relationship with Kenesha

11   Jackson, that Hope McKinney owned a .38-caliber handgun and, in apparent fits of jealousy and

12   disgust with Brad David’s behavior, sent numerous threatening text messages to him just days

13   before the shooting), was highly favorable to exculpation or impeachment in the Plaintiff’s

14   criminal case.

15      33. That the Defendants acting with malice, intentionally withheld this exculpatory evidence

16   from the Plaintiff regarding his prosecution for murder and attempted murder.

17      34. That the Defendants’ intentional withholding of this exculpatory evidence was highly

18   prejudicial to the Plaintiff and severely hampered his ability to adequately defend against his

19   criminal charges.

20      35. That the Plaintiff was harmed based on this BRADY VIOLATION because he was force

21   to endure the emotional distress of being prosecuted for crimes that he did not commit and was

22   incarcerated in the Solano County Jail (loss of his liberty) for over two years; and

23
                                                       8
24

25

26
              Case 3:20-cv-03911-WHA Document 1 Filed 06/14/20 Page 9 of 12




 1      36. That the Defendants’ conduct was a substantial factor in causing Plaintiff’s harm.

 2   Monell Claims Against Vallejo

 3      37. It is alleged based on knowledge and belief that the City of Vallejo through its police

 4   department and its employee officers have engaged in the withholding of exculpatory evidence

 5   for the purpose of ensuring individuals are prosecuted without probable cause and convicted for

 6   crimes that they have not committed and that this conduct or practice has been taking place for

 7   the last 10 years and that the City of Vallejo has known of this practice and has ratified this

 8   conduct as an official custom or practice.

 9      38. Plaintiff is informed and believes that the City of Vallejo has sanctioned and ratified its

10   officers’ actions to engage in the withholding of exculpatory evidence, including in this case;

11   failed to train and supervise its police officers properly to ensure they conduct proper police

12   investigations under the color of the law; and acted with deliberate indifference in failing to

13   properly train its police officers or to adopt policies necessary to prevent such constitutional

14   violations. These violations are compensable pursuant to 42 U.S.C. § 1983.

15                                            THIRD CLAIM

16    (Violation of Plaintiff’s Fourth Amendment Rights 42 U.S.C §1983 (False Arrest) – As to
                     Defendant DOE Vallejo Officers and DOE Oakland Officers)
17
       39. That Defendants with the assistance of Doe Oakland Police officers (integral participants),
18
     acting under color of law, unlawfully seized the Plaintiff in violation of the Fourth Amendment
19
     by deliberately and intentionally falsely placing him under arrest.
20
       40. That Plaintiff was arrested.
21
       41. Plaintiff had not committed any crime;
22
       42. That based on the evidence the Defendants had within hours of the murder and attempted
23
                                                       9
24

25

26
              Case 3:20-cv-03911-WHA Document 1 Filed 06/14/20 Page 10 of 12




 1   murder (that Brad David had been dating another woman named Hope McKinney at the same time

 2   he was having an intimate sexual relationship with Kenesha Jackson, that Hope McKinney owned

 3   a .38-caliber handgun and, in apparent fits of jealousy and disgust with Brad David’s behavior, sent

 4   numerous threatening text messages to him just days before the shooting), Defendants did not

 5   have probable cause to arrest the Plaintiff.

 6      43. Such actions were in conscious and reckless disregard of the risk of injury and under the

 7   circumstances, there was no objectively reasonable basis for the Defendants’ actions.

 8   Monell Claims Against Vallejo

 9      44. Defendant City of Vallejo deprived Plaintiff of his rights, privileges, and immunities

10   secured by the United States Constitution by, among other things, does not train, or inadequately

11   trains its officers regarding the handling of citizens, so as not to cause these individuals to suffer

12   being unlawfully arrested.

13      45. Furthermore, City of Vallejo has engaged in a widespread or longstanding custom and

14   practice for the last 10 years of allowing its law enforcement employees to engage in the

15   unlawful arrests of its residents, together with its lack of, or inadequate, training amounts to

16   deliberate indifference towards the constitutional rights of individuals.

17      46. As a direct result of City of Vallejo’s actions and inactions, Plaintiff’s constitutional rights

18
     were violated, resulting in Plaintiff’s injuries.
19
                                               FOURTH CLAIM
20    (Violation of Plaintiff’s Fourth Amendment Rights 42 U.S.C §1983 (Excessive Force) – As
21                                      to Oakland DOE Defendants)
        47. Plaintiffs incorporate herein by reference the preceding paragraphs of this complaint as
22
     fully set forth herein.
23
                                                         10
24

25

26
              Case 3:20-cv-03911-WHA Document 1 Filed 06/14/20 Page 11 of 12




 1     48. That Defendant DOE Oakland Officers, acting under color of law, used unreasonable and

 2   excessive force by deliberately and intentionally placing the Plaintiff in tight fitting handcuffs,

 3   and leaving him in the tight fitting handcuffs for over two hours in the back of a police car,

 4   despite having sufficient notice that the handcuffs were causing the Plaintiff extreme pain (i)

 5   Plaintiff was unarmed; (ii) Plaintiff did not pose any threat to defendant officers or bystanders;

 6   (iii) other alternative methods were available to effectuate the seizure of the Plaintiff without

 7   causing him to suffer.

 8   Monell Claim Against Oakland

 9      49. It is alleged based on knowledge and belief that the City of Oakland through its police

10   department and its employee officers have engaged in the use of tight fitting handcuffs and the

11   leaving of individuals in the back of police cars for extending periods of time in tight handcuffs,

12   and that this conduct or practice has been taking place for the last 10 years and that the City of

13   Oakland has known of this practice and has ratified this conduct as an official custom or practice.

14      50. Plaintiff is informed and believes that the City of Oakland has sanctioned and ratified its

15   officers’ actions to engage in this type of conduct, including in this case; failed to train and

16   supervise its police officers properly to detain individuals under the color of the law; and acted

17   with deliberate indifference in failing to properly train its police officers or to adopt policies

18   necessary to prevent such constitutional violations. These violations are compensable pursuant to

19   42 U.S.C. § 1983.

20

21

22

23
                                                       11
24

25

26
             Case 3:20-cv-03911-WHA Document 1 Filed 06/14/20 Page 12 of 12




 1

 2
                                        V. PRAYER FOR RELIEF
 3   Plaintiffs pray for judgment against defendants as follows:
 4      1. For compensatory damages and other special damages according to proof;

 5      2. For general damages according to proof;
        3. For punitive damages against all individual defendants according to proof;
 6
        4. The prejudgment interest at the legal rate according to proof;
 7
        5. For costs and reasonable attorneys’ fees as provided by law; and
 8
        6. For such other relief as the Court may deem fit and proper.
 9
                                             VI. JURY DEMAND
10        Plaintiffs demand a jury trial in this action.
                                                           LAW OFFICE OF STANLEY GOFF
11
     Dated: June 14, 2020                          _____/s/ STANLEY GOFF___
12                                                        STANLEY GOFF
                                                          Attorney for Plaintiff
13

14

15

16

17

18

19

20

21

22

23
                                                      12
24

25

26
